DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-26 directed to an apparatus for plastically deforming a hollow body wall of a hollow body and an apparatus for plastically deforming a steering column shaft non-elected without traverse.  Accordingly, claims 20-26 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Richter on 03/10/2021.
The application has been amended as follows: 
A method for thickening a plastically deformable hollow body
wall of a hollow body, the hollow body wall extending in an axial direction along a
cavity axis of a cavity of the hollow body, which cavity is delimited by the hollow body
wall, comprising the following steps:
arranging the hollow body in a receptacle of an outer mold, said receptacle having
a receptacle wall that extends in the axial direction on an outer side of the hollow

direction, an outer supporting face, extending in parallel with the hollow body wall,
and delimiting, by means of a second partial length that extends in the axial
direction, an expansion space of the outer mold, the second partial length of the
receptacle wall being offset radially outwardly relative to the first partial length of
the receptacle wall, thus forming a widened region of the receptacle to create an
expansion space,
arranging an inner supporting body on the inner side of the hollow body wall in
such a way that the inner supporting body forms, with a supporting body face
extending on the inner side of the hollow body wall in the axial direction, an inner
supporting face for the hollow body wall, the inner supporting face of the inner
supporting body being arranged in the axial direction at a level of the outer
supporting face and also at a level of the expansion space of the outer mold, and
applying a compressive force by means of only two application members at
application points in the axial direction to the hollow body, with effective radial
support of the hollow body wall on the outer supporting face of the outer mold and
with effective radial support of the hollow body wall on the inner supporting face of
the inner supporting body, such that the application members are moved towards
one another in the axial direction with a continuous compressing movement, the
application points on the hollow body being distanced from one another in the axial
direction, the expansion space of the outer mold being arranged between the
application points, and an application member protruding radially outwardly
relative to the outer side of the hollow body wall and delimiting the expansion
space of the outer mold in the axial direction,

members, material of the hollow body wall between the application points is
[[plasticized]] plasticised in the region of the expansion space of the outer mold, and plasticised
material of the hollow body wall flows into the expansion space of the outer mold,
thus thickening the hollow body wall,
wherein in addition to and simultaneously with the continuous compressing
movement of the application members an axial relative movement of the
application members performing the continuous compressing movement and of
the outer mold is performed in the axial direction during the step of applying a
compressive force, [[in which axial relative movement]] wherein the application members,
performing the continuous compressing movement, axially move jointly and in the
same direction relative to the outer mold during the axial relative movement
-by an axial movement of the outer mold in the axial direction being performed at
the same time as and, thus, temporally superimposed on the continuous
compressing movement performed by the application members or
by the application members, performing the continuous compressing movement,
moving relative to the outer mold, which is stationary in the axial direction, and
wherein an extent of the expansion space of the outer mold in the axial direction
increases due to the axial relative movement of the application members
performing the continuous compressing movement and of the outer mold.

(Canceled)

Allowable Subject Matter
Claims 1, 4-7, & 12-19 allowed as amended above.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a method for thickening a plastically deformable hollow body wall of a hollow body, the hollow body wall extending in an axial direction along a cavity axis of a cavity of the hollow body, which cavity is delimited by the hollow body wall, comprising the following steps: arranging the hollow body in a receptacle of an outer mold, said receptacle having a receptacle wall that extends in the axial direction on an outer side of the hollow body wall and forms, by means of a first partial length that extends in the axial direction, an outer supporting face, extending in parallel with the hollow body wall, and delimiting, by means of a second partial length that extends in the axial direction, an expansion space of the outer mold, the second partial length of the receptacle wall being offset radially outwardly relative to the first partial length of the receptacle wall, thus forming a widened region of the receptacle to create an expansion space, arranging an inner supporting body on the inner side of the hollow body wall in such a way that the inner supporting body forms, with a supporting body face extending on the inner side of the hollow body wall in the axial direction, an inner supporting face for the hollow body wall, the inner supporting face of the inner supporting body being arranged in the axial direction at a level of the outer supporting face and also at a level of the expansion space of the outer mold, and applying a compressive force by means of only two application members at application points in the axial direction to the hollow body, with effective radial support of the hollow body wall on the outer supporting face of the outer mold and with effective radial support of the hollow body wall on the inner supporting face of the inner supporting body, such that the application members are moved towards one another in the axial direction with a continuous compressing movement, the application 
The best prior art, Yokoyama (JP 57165155 A), teaches thickening a plastically deformable hollow body wall (Fig. 1, Element 4) of a hollow body (Fig. 1, Element 4), the hollow body wall extending in an axial direction along a cavity axis of a cavity of the hollow body (Fig. 1, Element 4), which cavity is delimited by the hollow body wall, comprising the following steps:
Arranging the hollow body (Fig. 1, Element 4) in a receptacle of an outer mold (Fig. 1, Element 2)
Said receptacle (Fig. 1, Element 2) having a receptacle wall that extends in the axial direction on an outer side of the hollow body wall and forms, by means of a first partial length that extends in the axial direction, an outer supporting face (Annotated Fig. 1, Element A), extending in parallel with the hollow body wall (Fig. 1, Element 4), and delimiting, by means of a second partial length that extends in the axial direction, an expansion space (Annotated Fig. 2, Element B) of the outer mold (Fig. 1, Element 2)
The second partial length of the receptacle wall (Fig. 1, Element 3) being offset radially outwardly relative to the first partial length of the receptacle wall (Fig. 1, Element 2), thus forming a widened region of the receptacle to create an expansion space (Annotated Fig. 2, Element B)
Arranging an inner supporting body (Fig. 1, Element 6) on the inner side of the hollow body wall (Fig. 1, Element 4) in such a way that the inner supporting body (Fig. 1, Element 6) forms, with a supporting body face extending on the inner side of the hollow body wall in the axial direction, an inner supporting face for the hollow body wall (Fig. 1, Element 4)
The inner supporting face of the inner supporting body (Fig. 1, Element 6) being arranged in the axial direction at a level of the outer supporting face and also at a level of the expansion space (Annotated Fig. 2, Element B) of the outer mold (Fig. 1, Element 2) (the inner supporting body (Fig. 1, Element 6) is within the outer mold (Fig. 1, Element 2) at an outer edge as well as being positioned at the expansion space (Annotated Fig. 2, Element B))
Applying a compressive force (Figs. 2a-2c) by means of two application members (Fig. 1, Elements 1 & 5) at application points (Annotated Fig. 1, Elements C1 & C2) in the axial direction to the hollow body (Fig. 1, Element 4), with effective radial support of the hollow body wall (Fig. 1, Element 4) on the outer supporting face of the outer mold (Fig. 1, Element 2) and with effective radial support of the hollow body wall (Fig. 1, Element 4) on the inner supporting face of the inner supporting body (Fig. 1, Element 6), such that the application members (Fig. 1, Elements 1 & 5) are moved towards one another in the axial direction with a compressing movement (Figs. 2a-2c)
The application points (Annotated Fig. 1, Elements C1 & C2) on the hollow body (Fig. 1, Element 4) being distanced from one another in the axial direction
The expansion space (Annotated Fig. 2, Element B) of the outer mold (Fig. 1, Element 2) being arranged between the application points (Annotated Fig. 1, Elements C1 & C2)
Wherein due to the compressing movement (Figs. 2a-2c) of the application members (Fig. 1, Elements 1 & 5), material of the hollow body wall (Fig. 1, Element 4) between the application points is plasticised (Fig. 2c, Element 4’’) in the region of the expansion space (Annotated Fig. 2, Element B) of the outer mold (Fig. 1, Element 2), and plasticised material of the hollow body wall (Fig. 1, Element 4) flows into the expansion space (Annotated Fig. 2, Element B) of the outer mold, thus thickening the hollow body wall (Fig. 2c, Element 4’’).
	Yokoyama does not teach that the axial relative movement would have the two application members move jointly and in the same direction relative to the outer mold instead teaching that a single application member would move relative to the mold and the other application member. Additionally, Yokoyama does not teach that a continuous compressing movement would occur wherein the 
	A further prior art, Otaki (US 20060260115), teaches a continuous compressing movement being affected by two application members (Fig. 8, Elements 20 & 30, the members arranged on opposite ends of the hollow body (Fig. 8, Element 2)). These two application members moving in the same direction (Fig. 9, Elements G & P) with one application member moving at a different speed from another so that compression, and thickening (Fig. 9, Element 12), of the hollow body takes place while also increasing the expansion zone (Figs. 9 & 10, Element 12). However, Otaki teaches using four application members at once instead of only two and it would not be obvious to adjust Yokoyama to continuously compress the hollow body or to remove two of the application member of Otaki to have only two application members.
	A further prior art, William (US 2344285), teaches a continuous compressing movement being affected by two application members (Fig. 2, Elements f & b). These two application members move in opposite directions with the thickening and increase of the expansion zone (Fig. 2, Element h) occurring at the same time. However, as William teaches the two application members moving in the opposite direction during a joint movement instead of in the same direction it would not have been obvious to have the application members of Yokoyama move in the same direction during a continuous compression movement.
	Thus, Yokoyama alone, or in combination with any prior art, does not anticipate, or render obvious, the claimed invention.

    PNG
    media_image1.png
    608
    226
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Yokoyama, Fig. 1)


    PNG
    media_image2.png
    186
    159
    media_image2.png
    Greyscale

Annotated Fig. 2 (per Yokoyama, Fig. 2a)




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 1393916) which teaches a hollow body upsetting device which presses on one end with one application member (Fig. 1, Element 12) and on the other end with another application member (8) both application members moving in the same direction. (US 6082166) which teaches a continuous compressing movement occurring with one application member moving in the same direction as the opposite application member. These application members acting on a sheet of metal being inserted into a mold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725